DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6 and 8-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11-13, 17 and 19 of U.S. Patent No. 10,902,602. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 11-13, 17 and 19 of U.S. Patent No. 10,902,602 include limitations of claims 1-3, 5, 6 and 8-18 of the instant application as indicated by the following table of claim correspondence:


Patent No. 10,902,602
This application
Claim 1. A method for automatically detecting a potential ischemic condition, the method comprising: at a computing system: 

receiving a first set of images associated with a patient and taken at a first point of care;

processing the first set of images, wherein processing the set of images comprises:
producing a mirror image version of each of the first set of images, thereby producing a mirrored set of images;

overlaying and aligning the mirrored set of images with the first set of images, thereby producing an overlaid set of images;

segmenting an ischemic region from the first set of images based on a set of deep learning models, wherein a set of inputs of the set of deep learning models comprises the first set of images and the set of overlaid images;
automatically detecting the potential ischemic condition based on the segmented ischemic region;


Claim 1: …

in response to detecting the potential ischemic condition, automatically: 
determining, at the computing system, a specialist associated with a treatment of the potential ischemic condition;


Claim 1: …

transmitting a notification and at least one image of the compressed set of images to a recipient, wherein the recipient is the specialist, at a client application executing on a user device associated with the specialist; 


Claim 2. The method of claim 1, 
wherein the specialist is associated with a second point of care remote from the first point of care.



Claim 1: …
segmenting an ischemic region from the first set of images based on a set of deep learning models, wherein a set of inputs of the set of deep learning models comprises the first set of images and the set of overlaid images;


Claim 1: …

segmenting an ischemic region from the first set of images based on a set of deep learning models, wherein a set of inputs of the set of deep learning models comprises the first set of images and the set of overlaid images;

automatically detecting the potential ischemic condition based on the segmented ischemic region;


Claim 11. The method of claim 1, 
wherein the set of images is concurrently sent to a standard radiology workflow at the first point of care, wherein the method at least partially overlaps with the standard radiology workflow.


Claim 12. A method for automatically detecting a potential ischemic condition, the method comprising: at a computing system: 
receiving a first set of images associated with a patient;

processing the first set of images with a deep learning model, wherein processing the first set of images comprises segmenting an ischemic region corresponding to the ischemic condition, and wherein a set of inputs of the deep learning model comprises the first set of images and a mirrored version of the first set of images;

in response to detecting the potential ischemic condition based on the segmented ischemic region,


Claim 13. The method of claim 12, 
wherein the ischemic condition is an ischemic core.


Claim 12: …
processing the first set of images with a deep learning model


Claim 12: …
processing the first set of images with a deep learning model


Claim 12: ,,,

transmitting a notification and at least one image determined based on the first set of images to the recipient at a client application executing on a user device associated with the recipient;


Claim 17. The method of claim 12, 
wherein the at least one image is a compressed version of an image of the first set of images.


Claim 19. The method of claim 12, 
wherein a first image of the at least one image corresponds to a maximum cross section of the hyperdense region.


Claim 12: ,,,
transmitting a notification and at least one image determined based on the first set of images to the recipient at a client application executing on a user device associated with the recipient;
15. The method of claim 14, 
wherein the recipient is a specialist of the care team, wherein the care team is a stroke care team.


Claim 12: ,,,
transmitting a notification and at least one image determined based on the first set of images to the recipient at a client application executing on a user device associated with the recipient;

1. A method for automatically detecting a potential ischemic condition, the method comprising:


receiving a first set of images associated with a patient;





producing a mirror image version of each of the set of images, thereby producing a mirrored set of images;

overlaying the mirrored set of images with the first set of images, thereby producing a set of overlaid images;


automatically detecting the potential ischemic condition with a model, wherein the model receives as input the first set of images and the set of overlaid images.







2. The method of claim 1, further comprising, 
in response to detecting the potential ischemic condition, automatically determining a specialist associated with a treatment of a potential ischemic condition.



3. The method of claim 2, further comprising 
notifying the specialist on a device associated with the specialist.






5. The method of claim 2, 
wherein the first set of images is taken at a first point of care and wherein the specialist is associated with a second point of care.


6. The method of claim 1 
wherein the model is a machine learning model.






8. The method of claim 1, further comprising, 
with the model, segmenting an ischemic region from the first set of images, 





wherein the potential ischemic condition is determined based on the ischemic region.


9. The method of claim 1,
 wherein automatically detecting the potential ischemic condition supplements a standard radiology workflow.




10. A method for automatically detecting a potential ischemic condition, the method comprising: 

receiving a first set of images associated with a patient;

processing the first set of images with a model, wherein processing the set of images comprises segmenting an ischemic region corresponding to the ischemic condition, and wherein a set of inputs of the model comprises the first set of images and a mirrored version of the first set of images; and


automatically detecting the potential ischemic condition based on the segmented ischemic region.


Claim 11. The method of claim 10,
wherein the ischemic condition is an ischemic core. 


12. The method of claim 10, 
wherein the model is a machine learning model.


13. The method of claim 12, 
wherein the machine learning model is a deep learning model.


14. The method of claim 10, further comprising, 
in response to detecting the potential ischemic condition, automatically triggering the transmission of a notification to a device.



15. The method of claim 14, 
wherein the notification comprises a compressed version of at least one of the first set of images.


16. The method of claim 15, 
wherein the at least one of the first set of images corresponds to a maximum cross section of the ischemic region.


17. The method of claim 14, 
wherein the device is associated with a specialist at a first point of care.











18. The method of claim 17, 
wherein the first set of images is taken at a second point of care remote from the first point of care.







>>><<<
Claims 4 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 of U.S. Patent No. 10,902,602.

Regarding claims 4  and 19, claims 1 and 12 of U.S. Patent No. 10,902,602, respectively, disclose the limitations of their respective parent claims 3 and 18 respectively.  Regarding their common specific limitation: wherein the device is at least one of a mobile user device and a workstation, Official Notice is taken that a mobile device was well known and widely used prior to the effective filing date of the claimed invention and one of ordinary skill in the would have tried them to receive important data in a timely fashion.



>>><<<
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,902,602 in view of Gupta et al. (“Delineation of Ischemic Core and Penumbra Volumes from MRI using MSNet Architecture,” 41st Annual International Conference of the IEEE Engineering in Medicine and Biology Society; Date of Conference: 23-27 July 2019).

Regarding claim 7, claim 1 of U.S. Patent No. 10,902,602 disclose the limitations of its parent claim 1 but not expressly the following, which is taught by Gupta:
wherein the ischemic condition is an ischemic core
[Section I, 1st paragraph (“…Treatment for AIS, aimed at recanalization of occluded brain arteries, requires rapid quantification of the ischemic penumbra, the salvageable brain region that can recover with restoration of blood flow, unlike nonviable ischemic core tissue”]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify claim 1 of U.S. Patent No. 10,902,602 by detecting an ischemic condition that is an ischemic core.  The reasons for doing so is to delineate the nonviable part that is ischemic core tissue from the salvageable region in an acute ischemic stroke, as Gupta indicates in the first paragraph of Section I.



>>><<<
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 of U.S. Patent No. 10,902,602 in view of D’Esterre et al. (US 2022/0087631).

Regarding claim 20, claim 12 of U.S. Patent No. 10,902,602 disclose the limitations of its parent claim 10 but not expressly the following, which is taught by D’Esterre:
wherein automatically detecting the potential ischemic condition supplements a standard radiology workflow
[Figs. 2A-2D and paragraphs 119 (“…FIG. 2A…is a flow chart diagram…of a method 100 for performing a stroke imaging workflow which involves obtaining TRH-CTA imaging data and performing perfusion visualization on the TRH-CTA imaging data”), 130 (“…FIG. 2D…is an example of several illustrative time density curves for a voxel of normal tissue, slightly ischemic tissue and severely ischemic tissue…the intensity of the TRH-CTA image data…increases across phase for slightly ischemic tissue and is somewhat flat or rounded for severely ischemic tissue”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify claim 12 of U.S. Patent No. 10,902,602 with the teaching of D’Esterre as set forth above.  The reasons for doing so at least would have been to provide a stroke imaging workflow that will save time and money while maintaining a similar diagnostic accuracy, as D’Esterre indicates in paragraph 84.

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: closest art of record does not expressly disclose, teach or fairly suggest at least the following elements of independent claim 1 and 10:

Claim 1
producing a mirror image version of each of the set of images, thereby producing a mirrored set of images;
overlaying the mirrored set of images with the first set of images, thereby producing a set of overlaid images;
automatically detecting the potential ischemic condition with a model, wherein the model receives as input the first set of images and the set of overlaid images

Claim 10
processing the first set of images with a model, wherein processing the set of images comprises segmenting an ischemic region corresponding to the ischemic condition, and wherein a set of inputs of the model comprises the first set of images and a mirrored version of the first set of images

For example, closest art of record:
Poole et al. (US 2018/0025255) discloses producing the mirror image (R’) of the right half (R) of an image and overlay R’ over the left half (L) of the image to generate a folded image (R’ over L) and providing the folded image to a classifier such as a convolutional neural network to detect ischemic regions.  See, for example, Figs. 2, 3, 6, 7A-7C, 9 and paragraphs 3 (“…the detection of early ischemic signs in non-contrast computed tomography (NCCT) for acute stroke. In such detection, the main pathology or pathologies of interest may comprise dense vessels (thrombus) and areas of ischemia and infarcts”), 21 (“…A substantially symmetrical anatomical structure…in a normal patient and in the absence of pathology, may be expected to look similar to its mirror image”), 96 (“FIG. 7c represents the image portion 121 once it has been folded along the midline 122”), 86 (“At stage 42 of the process of FIG…The training circuitry 26 trains a classifier”), 97 (“…Once the folding is performed…One may consider that each pair of mirror-image (right and left part) voxels, each having a respective intensity value, is replaced by a single right part voxel with two intensity values”),112 (“…The midline centred data set 130 is folded by inverting the right part R to obtain an inverted right part R'”), 124 (“At stage 110, the training circuitry trains a detector on the patches that were extracted from the combined folded data sets”), 128 (“…the classifier comprises a convolutional neural network”), 137 (“At stage 48 of FIG. 2, a novel data set 46 is received by the detection circuitry 28”), 139 (“…the alignment method…extracts a novel midline centred data set 140”), 141 (“…FIG. 9, at stage 142 the detection circuitry 28 folds the midline centred data set 140 (data set X) at its midline…to obtain a first part XL and a second part XR”), 144 (“…The trained detector 44 detects abnormal voxels…using intensities of the left part, intensities of the right part”).

However, the mirrored image R’ is not overlaid with the original image R, and the original image is not input to the classifier along with the overlaid image, as required by claim 1.

In the case of claim 10, Poole discloses inputting the mirrored right half (R’) of an image with the original left half (L) to the classifier in the formed of a folded image.  However, an image and its mirrored version are not input to the classifier, as required by claim 10.

Yuh et al. (US 2018/0365824) discloses augmenting the training set for a fully convolutional neural network (FCNN) by using the mirrored version of the original training set.  See, for example, Figs. 1, 4, 5, 7 and paragraphs 55 (“…FIG. 1, in 118 the areas, subtypes and volumes of intracranial hemorrhage are identified from the CT images……a fully convolutional neural network (FCNN) is trained”), 57 (“…FIG. 4…presents a flow-chart of steps in training an FCNN on CT image data”), 58 (“…To expand the set of training images for the FCNN, synthetic images can be generated by modifying an original image using transformations such as mirror reversal (i.e., reflecting left-right) or performing slight rotations of the images”), 100 (“The CT image pictured in the center of FIG. 7 (panel B) was preprocessed…entered in the image data layer of a trained FCNN of the type shown in FIG. 5”).

However, when using the trained FCNN neither the mirrored version nor the overlaid version is input along with the original image, as required by claims 1 and 10, respectively.

Yu et al. (“Use of Deep Learning to Predict Final Ischemic Stroke Lesions From Initial Magnetic Resonance Imaging,” JAMA Network Open, 12 March 2020) also discloses using mirrored images to augment the training set.  See, for example,  the “Neural Network” section.

However, Yu does not teach the claim elements of claims 1 and 10 recited above for the same reason as Yuh, as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jin et al. (US 2017/0181657)—[Paragraph 34 (“…The current clinical MR imaging approach is to use the spatial mismatch of lesions defined by perfusion and diffusion assuming that the diffusion-defined lesion indicates the irrecoverable ischemic core”)]
Zerna et al. (“Imaging, intervention, and workflow in acute ischemic stroke: The calgary approach”, American journal of neuroradiology, 37(6), June 2016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        September 6, 2022